18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32                    Main Document
                                                  Pg 1 of 27
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
 ----------------------------------------------------------------x


                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON OCTOBER 23, 2019 AT 10:00 A.M.

 Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                                before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                300 Quarropas Street, White Plains, New York 10601

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.). (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470   Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                              Pg 2 of 27
 I.       UNCONTESTED MATTER:

          1.        Notice of Assumption and Assignment of Additional Designatable Leases [ECF
                    No. 3298]

                    Response Deadline:   May 3, 2019 at 11:30 a.m.

                    Responses Filed:

                                  A.     Objections to Cure Amount and Adequate Assurance
                                         Information of Landlord Starboard Platform Brighton JV
                                         LLC in Response to Supplemental Notice of Cure Costs
                                         and Potential Assumption and Assignment of Executory
                                         Contracts and Unexpired Leases in Connection with Global
                                         Sale Transaction [ECF No. 2213]

                                  B.     Supplemental Objections to Cure Amount, Adequate
                                         Assurance Information and Restrictive Covenant
                                         Conditions of Landlord Starboard Platform Brighton JV
                                         LLC in Response to Notice of Assumption and Assignment
                                         of Additional Designatable Leases [ECF No. 3851]

                                  C.     Response to Starboard Platform Brighton JV LLC’s
                                         Supplemental Objections to Notice of Assumption and
                                         Assignment of Additional Designatable Leases [ECF No.
                                         4122]

                    Related Documents:

                                  D.     Stipulation and Order By and Among Sellers, Buyer, and
                                         Landlord Starboard Platform Brighton JV LLC Extending
                                         Time Under 11 U.S.C. 365(d)(4) for Lease of
                                         Nonresidential Real Property [ECF No. 3821]

                                  E.     Stipulation and Order By and Among Sellers, Buyer, and
                                         Landlord Starboard Platform Brighton JV LLC Extending
                                         Time Under 11 U.S.C. 365(d)(4) for Lease of
                                         Nonresidential Real Property [ECF No. 4401]

                                  F.     Stipulation and Order By and Among Sellers, Buyer, and
                                         Landlord Starboard Platform Brighton JV LLC Extending
                                         Time Under 11 U.S.C. 365(d)(4) for Lease of
                                         Nonresidential Real Property [ECF No. 4581]

                                  G.     Stipulation and Order By and Among Sellers, Buyer, and
                                         Landlord Starboard Platform Brighton JV LLC Extending
                                         Time Under 11 U.S.C. § 365(d)(4) for Lease of
                                         Nonresidential Real Property [ECF No. 5038]


                                                   2
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32          Main Document
                                                  Pg 3 of 27


                    Status: This matter is going forward on an uncontested basis.

 II.      FEE MATTERS:

          2.        Interim Fee Applications for Compensation for Services Rendered and
                    Reimbursement of Expenses

                    Related Documents:

                                A.   Second Interim Fee Application of Deloitte & Touche LLP for
                                     Compensation for Services Rendered and Reimbursement of
                                     Expenses Incurred as Independent Auditor and Advisor from
                                     March 1, 2018 through June 30, 2019 [ECF No. 4826]

                                B.   Second Interim Fee Application of Deloitte Transactions and
                                     Business Analytics LLP for Compensation for Services Rendered
                                     and Reimbursement of Expenses Incurred as Bankruptcy Advisor
                                     from March 1, 2019 through June 30, 2019 [ECF No. 4827]

                                C.   Second Application of Alvarez and Marsal North America, LLC as
                                     Financial Advisors for the Debtors, for Interim Allowance of
                                     Compensation for Professional Services Rendered and
                                     Reimbursement of Actual and Necessary Expenses Incurred from
                                     March 1, 2019 through June 30, 2019 [ECF No. 4828]

                                D.   Second Interim Fee Application of Paul, Weiss, Rifkind, Wharton
                                     & Garrison LLP, Attorneys for the Debtors and Debtors in
                                     Possession, for the Period from March 1, 2019 through and
                                     including June 30, 2019 [ECF No. 4834]

                                E.   Second Interim Fee Application of Stout Risius Ross, LLC, Real
                                     Estate Consultant and Advisor for the Debtors, for the Period from
                                     March 1, 2019 through and including June 30, 2019 [ECF No.
                                     4835]

                                F.   Second Interim Fee Application of Evercore Group L.L.C. for
                                     Allowance of an Administrative Claim for Compensation for
                                     Services Rendered and Reimbursement of Expenses Incurred as
                                     Investment Banker to the Debtors for the Period from March 15,
                                     2019 through and including July 14, 2019 [ECF No. 4837]

                                G.   Second Interim Fee Application of Prime Clerk LLC, as
                                     Administrative Agent to the Debtors, for Services Rendered and
                                     Reimbursement of Expenses for the Period from March 1, 2019
                                     through June 30, 2019 [ECF No. 4840]

                                H.   Second Interim Application of FTI Consulting, Inc., Financial


                                                      3
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32          Main Document
                                                  Pg 4 of 27
                                     Advisor to the Official Committee of Unsecured Creditors of Sears
                                     Holdings Corporation, et al. for Interim Allowance of
                                     Compensation and Reimbursement of Expenses for the Period
                                     from March 1, 2019 through June 30, 2019 [ECF No. 4841]

                                I.   Second Interim Application of Houlihan Lokey Capital, Inc.,
                                     Investment Banker to the Official Committee of Unsecured
                                     Creditors, for Interim Allowance of Compensation for Professional
                                     Services Rendered and Reimbursement of Actual and Necessary
                                     Expenses Incurred from March 1, 2019 through June 30, 2019
                                     [ECF No. 4842]

                                J.   First Joint Application of Paul E. Harner, as Fee Examiner and
                                     Ballard Spahr LLP, as Counsel to the Fee Examiner for Interim
                                     Allowance of Compensation for Professional Services Rendered
                                     and Reimbursement of Actual and Necessary Expenses Incurred
                                     from April 22, 2019 through June 30, 2019 [ECF No. 4844]

                                K.   Second Interim Fee Application of Akin Gump Strauss Hauer &
                                     Feld LLP as Counsel to the Official Committee of Unsecured
                                     Creditors for Allowance of Compensation for Services Rendered
                                     and Reimbursement of Expenses for the Period of March 1, 2019
                                     through and including June 30, 2019 [ECF No. 4846]

                                            i.     Supplemental Certification of Philip C. Dublin in
                                                   Support [ECF No. 5022]

                                L.   Second Interim Fee Application of Deloitte Tax LLP for
                                     Compensation for Services Rendered and Reimbursement of
                                     Expenses Incurred as Tax Services Provider from March 1, 2019
                                     through June 30, 2019 [ECF No. 4848]

                                M.   Second Application of Weil, Gotshal & Manges LLP, as Attorneys
                                     for the Debtors, for Interim Allowance of Compensation for
                                     Professional Services Rendered and Reimbursement of Actual and
                                     Necessary Expenses Incurred from March 1, 2019 through and
                                     including June 30, 2019 [ECF No. 4860]

                                N.   Second Interim Fee Application of Young Conaway Stargatt &
                                     Taylor, LLP, as Conflicts Counsel for the Debtors for the Period
                                     from March 1, 2019 through June 30, 2019 [ECF No. 4862]

                                O.   First Interim Application for Compensation and Reimbursement of
                                     Expenses of Elise S. Frejka, Consumer Privacy Ombudsman, for
                                     the Period December 3, 2018 through July 31, 2019 [ECF No.
                                     4910]




                                                       4
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32                Main Document
                                                  Pg 5 of 27
                         Status: These matters are going forward on an uncontested basis.2

 III.     CONTESTED MATTERS:

          3.        Motion of Brian Coke Ng for Relief from the Automatic Stay [ECF No. 5230]

                    Response Deadline: October 16, 2019

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 5388]

                    Related Document:

                                B.   Movant's Reply Brief / Affidavit in Support of Motion to Lift
                                     Automatic Stay [ECF No. 5469]

                    Status: This matter is going forward on a contested basis.

          4.        Brian Coke Ng v. Sears Holding Corporation, et al. [Adversary Proceeding No
                    19-08269]

                    Motion to Dismiss Adversary Complaint

                    Related Documents:

                                A.   Adversary Complaint [ECF No. 1]

                                B.   PDX, Inc.’s Motion to Dismiss Adversary Complaint [ECF No. 5]

                                C.   Debtors’ Motion to Dismiss Adversary Complaint [ECF No. 7]

                                D.   Declaration of Jessie B. Mishkin in Support of Debtors’ Motion to
                                     Dismiss Adversary Complaint [ECF No. 8]

                                E.   Opposition of Brian Coke Ng to PDX, Inc.’s Motion to Dismiss
                                     the Complaint [ECF No. 10]

                                F.   Motion of Brian Coke Ng to Strike the Affidavit of Service by
                                     Oleg Bitman [ECF No. 11]

                                G.   Motion of Brian Coke Ng to Strike the Declaration of Jessie B.
                                     Mishkin [ECF No. 12]


 2
   The Limited Objection of Mien Co. Ltd., et al. (ECF No. 4923) was filed against each application and joined by
 Pearl Global Industries Ltd. (ECF No. 4939), Niagara Bottling, LLC (ECF No. 4990), Cherokee Debt Acquisition,
 LLC, et al. (ECF No. 5012), and A.O. Smith Corporation (ECF No. 5044). The Mien Co. Objection and supplemental
 Objection (ECF No. 5159) have been resolved.



                                                        5
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32           Main Document
                                                  Pg 6 of 27
                                H.   Request of Brian Coke Ng for Clerk’s Entry of Default against
                                     Sears Holdings Corporation, and Kmart Holding Corporation
                                     [ECF No. 14]

                                I.   Plaintiff’s Affidavit in Support of Application and Request for a
                                     Certificate of Default [ECF No. 15]

                                J.   Motion of Brian Coke Ng for Default Judgment [ECF No. 16]

                                K.   Plaintiff’s Affidavit in Support of Entry of Default Judgment and
                                     Damages [ECF No. 24]

                    Status: This matter is going forward on a contested basis.

 IV.      ADJOURNED MATTERS:

          5.        Application of Peco Energy Company for Allowance and Payment of
                    Administrative Expenses [ECF No. 3459]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          6.        Johnson Controls, Inc.’s Motion to Allow Administrative Expense and Rejection
                    Damages Claims Related to Sensormatic Software Maintenance Contract [ECF
                    No. 4026]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 4854]

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          7.        Amended Motion of Colonial Properties LLC to Compel Payment of Post-Petition
                    Date Rent and Related Lease Obligations Pursuant to 11 U.S.C. §§ 105(a), 363(e),
                    365(d)(3) and 503(b)(1)(A) [ECF No. 4319]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.


                                                       6
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32         Main Document
                                                  Pg 7 of 27
                    Related Document:

                                A.   Motion of Colonial Properties LLC to Compel Payment of Post-
                                     Petition Date Rent and Related Lease Obligations Pursuant to 11
                                     U.S.C. §§ 105(a), 363(e), 365(d)(3) and 503(b)(1)(A) [ECF No.
                                     3164]

                    Status: This matter has been adjourned to a date to be determined.

          8.        Motion of Telebrands, Corp. to Allow and Compel Payment of Administrative
                    Expense Claim Pursuant to 11 U.S.C. §§ 503(a) and 503(b)(1) [ECF No. 4419]
                    Response Deadline: October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          9.        Biltmore Commercial Properties I, LLC’s Motion for Immediate Payment of
                    Post-Petition, Pre-Rejection Lease Obligations as Administrative Expenses [ECF
                    No. 4426]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 5233]

                    Related Document:

                                B.   Biltmore Commercial Properties I, LLC’s Reply to Debtors’
                                     Objection [ECF No. 5420]

                    Status: This matter has been adjourned to a date to be determined.

          10.       Motion of U.S. Bank, National Association as Trustee, Successor‐in‐Interest to
                    Bank of America, N.A., as Trustee, Successor‐By‐Merger to Lasalle Bank
                    National Association, as Trustee for Morgan Stanley Capital I Inc., Commercial
                    Mortgage Pass‐Through Certificates, Series 2005‐IQ9 for an Order Pursuant to 11
                    U.S.C. §503 and 507(a)(2), for the Payment of Administrative Expenses [ECF
                    No. 4509]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.


                                                      7
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 8 of 27


                    Status: This matter has been adjourned to a date to be determined.

          11.       Application of IQ9‐200 SW C Ave, LLC (Store No. 238) for Payment of
                    Administrative Expenses [ECF No. 4510]

                    Response Deadline:     October 16, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          12.       Johnson Controls, Inc.’s Motion to Allow Administrative Expense and Rejection
                    Damages Claims Related to HVAC Contract [ECF No. 4589]

                    Response Deadline:     October 16, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 4854]

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          13.       Motion of Vivian Hilken for Relief from Automatic Stay [ECF No. 4606]

                    Response Deadline:     October 16, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          14.       Motion of Verint Americas Inc. for Allowance and Payment of Administrative
                    Expense Claim and for Related Relief [ECF No. 4613]

                    Response Deadline:     August 15, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 4854]

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

                                                     8
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470    Filed 10/22/19 Entered 10/22/19 17:29:32           Main Document
                                               Pg 9 of 27
          15.       Motion of Scents of Worth, Inc. to Compel Motion to Compel Payment of
                    Proceeds of Post-Petition Sales of Consigned Goods [ECF No. 4633]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          16.       Motion of Abel Santiago for Relief from the Automatic Stay [ECF No. 4640]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          17.       Motion of Demert Brands, Inc. for Payment of Administrative Expenses [ECF
                    No. 4663]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          18.       Motion to File Proof of Claim After Claims Bar Date Motion of Kathleen Kime to
                    Deem Proofs of Claim as Timely Filed and for Relief from the Automatic Stay
                    [ECF No. 4945]

                    Response Deadline: October 16, 2019

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          19.       Motion of Globant, LLC to Compel Payment of Administrative Expense Claim
                    for Post-Petition Services Provided to the Debtors [ECF No. 5027]

                    Response Deadline:    October 16, 2019


                                                    9
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470    Filed 10/22/19 Entered 10/22/19 17:29:32           Main Document
                                               Pg 10 of 27
                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          20.       Motion of Crown Equipment Corporation to Allow Claims and Payment of
                    Administrative Expenses [ECF No. 5033]

                    Response Deadline:    October 16, 2019

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          21.       Motion of Luan Investment SE to Compel and Allow Payment of Administrative
                    Expense Under 11 U.S.C. 503(b)(1)(A) and (b)(1)(B) for Services Performed
                    Post-Petition [ECF No. 5060]

                    Response Deadline: October 16, 2019

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          22.       Motion of ARS eCommerce for Payment of Administrative Expenses Motion for
                    Payment of Administrative Expenses [ECF No. 5073]

                    Response Deadline:    October 16, 2019

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          23.       Motion of Brooks Shopping Center Partners, LLC to Allow Claims
                    (Administrative Rent Claim) [ECF No. 4754]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

                                                    10
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 11 of 27


          24.       Motion of Westfield, LLC to Allow Claims (Administrative Rent Claim of
                    Sunrise Mall, LLC) [ECF No. 4755]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          25.       WSSR, LLC’s Motion for an Order Pursuant to U.S.C.§§365(d)(3), 503 and
                    507(a)(2), Directing the Immediate Payment of Post-Petition, Pre-Rejection Lease
                    Obligations as Administrative Expenses [ECF No. 4765]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          26.       Amended Motion of Kellermeyer Bergensons Services, LLC and Innovative
                    Facility Services for Entry of an Order (I) Compelling the Debtors to Immediately
                    Pay Post-Petition Amounts Due and (II) Granting Related Relief [ECF No. 4950]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents:

                                A.   Limited Objection of Mien Co. Ltd., et al. [ECF No. 4923]

                                B.   Limited Objection of Mien Co. Ltd., et al. [ECF No. 5159]

                    Status: This matter has been adjourned to a date to be determined.

          27.       Motion of Aida Visakay for Relief from Stay [ECF No. 5132]

                    Response Deadline: October 16, 2019

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

                                                     11
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32       Main Document
                                                  Pg 12 of 27


          28.       Motion to Convert Chapter 11 Case to Chapter 7 Of Mien Co. Ltd., Helen
                    Andrews, Strong Progress Garment Factory Company, Ltd., Samil Solutions,
                    Shanghai Fochier, Purcell Murray, A&A HK Industrial, Mingle Fashion Limited,
                    Mansheen Industries, Ltd. and AMW Vietnam Co. Ltd. filed by Joseph E.
                    Sarachek on behalf of A&A HK Industrial, AMW Vietnam Co. Ltd., Helen
                    Andrews Inc., Mansheen Industries, Ltd., Mien Co., Ltd., Mingle Fashion
                    Limited, Purcell Murray, Samil Solutions, Shanghai Fochier, Strong Progress
                    Garment Factory Company LTD [ECF No. 5161]

                    Response Deadline:      November 13, 2019

                    Responses Filed:

                                A.   Joinder of Tannor Capital Advisors LLC [ECF No. 5204]

                                B.   Joinder of Serta Simmons Bedding, LLC [ECF No. 5250]

                                C.   Joinder of EPI Printers, Inc. [ECF No. 5271]

                                D.   Joinder of Twentieth Century Fox Home Entertainment LLC
                                     [ECF No. 5302]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          29.       Motion of Mien Co. Ltd., Helen Andrews, Strong Progress Garment Factory
                    Company, Ltd, Samil Solutions, Shanghai Fochier, Purcell Murray, A&A Hk
                    Industrial, Mingle Fashion, Mansheen Industries, Ltd. and AMW Vietnam Co.
                    Ltd. to Assign Matter to Mediation [ECF No. 5178]

                    Response Deadline:      October 16, 2019

                    Response Filed:
                                A.   Joinder of Tannor Capital Advisors LLC [ECF No. 5217]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          30.       Motion of Securian Life Insurance to Allow Claims and Compel Payment of
                    Administrative Expense Claim of Securian Life Insurance Company and
                    Minnesota Life Insurance Company Pursuant to 11 U.S.C. § 503(b) [ECF
                    No. 5229]

                    Response Deadline:      October 16, 2019

                    Responses Filed:        None.


                                                      12
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 13 of 27
                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          31.       Motion for Mediation filed by Joseph E. Sarachek on behalf of A&A HK
                    Industrial, AMW Vietnam Co. Ltd., Helen Andrews Inc., Mansheen Industries,
                    Ltd., Mien Co., Ltd., Mingle Fashion Limited, Purcell Murray, Samil Solutions,
                    Shanghai Fochier, Strong Progress Garment Factory Company LTD [ECF
                    No. 5241]

                    Response Deadline:      October 16, 2019

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          32.       Motion for Allowance of Administrative Expense Claim filed by John S. Mairo
                    on behalf of Optiv Security Inc. [ECF No. 5255]

                    Response Deadline:      October 16, 2019

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          33.       Sayville Menlo LLC v. Transform Holdco LLC [Adversary Proceeding Case
                    No. 19-08286]

                    Pre-Trial Conference

                    Related Documents:

                                A.   Complaint [ECF No. 1]

                                B.   Summons [ECF No. 2]

                                C.   Motion to Dismiss [ECF No. 4]

                                D.   Declaration of Kimberly Black in Support [ECF No. 5]

                                E.   Memorandum of Law in Support of Motion to Dismiss
                                     [ECF No. 6]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.


                                                     13
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32         Main Document
                                                  Pg 14 of 27
          34.       Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                    No. 4775]

                    Response Deadline:      August 27, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response of Schumacher Electric Corporation in Opposition to
                                     Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied
                                     Claims)[ECF No. 4952]

                                B.   Brief in Support of the Response of WiniaDaeWoo Electronics
                                     America, Inc. to Debtors’ First Omnibus Objection to Proofs of
                                     Claim (Satisfied Claims) [ECF No. 4987]

                                C.   Response of A.O. Smith Corporation to Debtors’ First Omnibus
                                     Objection to Claims [ECF No. 4993]

                                D.   Amended Brief in Support of the Response of WiniaDaeWoo
                                     Electronics America, Inc. to Debtors’ First Omnibus Objection to
                                     Proofs of Claim (Satisfied Claims) [ECF No. 4996]

                                E.   Response of Whitebox Asymmetric Partners, LP, and Whitebox
                                     Multi-Strategy Partners, LP to Debtors’ First Omnibus Objection
                                     to Claims [ECF No. 4997]

                                F.   Limited Response and Reservation of Rights of Transform Holdco
                                     LLC to Debtors’ First Omnibus Objection to Proofs of Claim
                                     (Satisfied Claims) [ECF No. 4998]

                                G.   Shaw Industries, Inc.’s Opposition Regarding Debtors' First
                                     Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                                     No. 5156]

                                H.   Response of Haier US Appliance Solutions, Inc. d/b/a GE
                                     Appliances to Debtors’ First Omnibus Objection to Proofs of
                                     Claim [ECF No. 5194]

                                I.   Hain Capital Investors Master Fund Ltd.’s Response to the First
                                     Omnibus Objection to Proofs of Claims (D.E. # 4775)
                                     [ECF No. 5313]

                    Related Documents:

                                J.   Declaration of Jay (Junghan) Kim in Support of the Response of
                                     WiniaDaeWoo Electronics America, Inc. to Debtors’ First
                                     Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                                     No. 4989]


                                                      14
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32         Main Document
                                                  Pg 15 of 27


                                K.   Supplemental Authority in Support of Amended Brief in Support
                                     of the Response of Winiadaewoo to Debtors’ First Omnibus
                                     Objection to Proofs of Claim (Satisfied Claims) [ECF No. 5347]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          35.       Debtors’ Second Omnibus Objection to Proofs of Claim (Reclassification as
                    General Unsecured Claims) [ECF No. 4776]

                    Response Deadline:      August 27, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Claimants Response to Omnibus Objection [ECF No. 4814]

                                B.   Response of VM Innovations to Second Omnibus Objection to
                                     Proofs of Claim [ECF No. 4986]

                                C.   Objection by Suzanne Jewelers [ECF No. 4994]

                                D.   Response of ShopChimney.com to Second Omnibus Objection to
                                     Proofs of Claim [ECF No. 5003]

                                E.   Response of VIR Ventures, Inc. to Second Omnibus Objection to
                                     Proofs of Claim [ECF No. 5056]

                                F.   Response of Sky Billiards, Inc. D/B/A Best Choice Products in
                                     Opposition to Debtors' Second Omnibus Objection [ECF No.
                                     5421]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          36.       Debtors’ Third Omnibus Objection to Proofs of Claim (Duplicate Claims) [ECF
                    No. 4914]

                    Response Deadline:      September 19, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.




                                                     15
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 16 of 27
          37.       Debtors’ Fourth Omnibus Objection to Proofs of Claim (Amended and
                    Superseded Claims) [ECF No. 5030]

                    Response Deadline:      October 9, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          38.       Debtors’ Fifth Omnibus Objection to Proofs of Claim (Reclassification as General
                    Unsecured Claims [ECF No. 5031]

                    Response Deadline:      October 9, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response to Debtors’ Fifth Omnibus Objection to Proofs of Claim
                                     (Reclassification as General Unsecured Claims) [ECF No. 5182]

                                B.   Response to Debtors’ Fifth Omnibus Objection to Proofs of Claim
                                     (Reclassification as General Unsecured Claims) [Dkt. 5031] as to
                                     the Chamberlain Group, Inc. [ECF No. 5184]

                                C.   Objection of CalAmp Wireless Networks Corporation to Motion of
                                     Debtors’ Fifth Omnibus Objection to Proofs of Claim [ECF No.
                                     5186]

                                D.   Response of John W. Owen III to Debtors’ Fifth Omnibus
                                     Objection to Proof of Claim [ECF No. 5197]

                                E.   Response of Scott Aikins to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5198]

                                F.   Response of Jesse Lopez to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5200]

                                G.   Response of Cory Taylor to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5201]

                                H.   Response of Joel Pucely to Debtors’ Fifth Omnibus Objection to
                                     Proof of Claim [ECF No. 5202]

                                I.   Pepperidge Farm’s Response to Debtors’ Fifth Omnibus Objection
                                     to Proof of Claims [ECF No. 5323]

                                J.   Red Bull Distribution Company Inc.’s Reply to Debtors’ Objection
                                     [ECF No. 5415]

                                                     16
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32       Main Document
                                                  Pg 17 of 27


                                K.   Declaration of Ramona Reinhardt [ECF No. 5438]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          39.       Debtors’ Sixth Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                    No. 5075]

                    Response Deadline:      September 26, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Response by Microsoft to Debtors’ Sixth Omnibus Objection to
                                     Proofs of Claim (Satisfied Claims) [ECF No. 5196]

                                B.   Limited Response and Reservation of Rights of Transform
                                     Holdco LLC to Debtors’ Sixth Omnibus Objection to Proofs of
                                     Claim [ECF No. 5240]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          40.       Debtors’ Seventh Omnibus Objection to Proofs of Claim (Amended and
                    Superseded Claim [ECF No. 5100]

                    Response Deadline:      September 30, 2019 at 4:00 p.m.


                    Responses Filed:

                                A.   Response of Elizabeth Rogal Regarding Claim No. 10430 [ECF
                                     No. 5244]

                                B.   Objection of Martha Salazar [ECF No. 5259]

                                C.   Objection of Antonio Romo [ECF No. 5260]

                                D.   Objection of Cheryl Romanchuk [ECF No. 5276]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          41.       Debtors’ Eighth Omnibus Objection to Proofs of Claim (Duplicate Claims) [ECF
                    No. 5101]

                    Response Deadline:      September 30, 2019 at 4:00 p.m.




                                                     17
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32       Main Document
                                                  Pg 18 of 27
                    Responses Filed:

                                A.   Response of David Tomczak to Debtors’ Eighth Omnibus
                                     Objection to Proof of Claim [ECF No. 5203]

                                B.   Infiiloom’s Response to Debtors’ Eighth Omnibus Objection to
                                     Proofs of Claims [ECF No. 5262]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          42.       Motion of Nina and Gerald Greene to Allow to Extend Application of Federal
                    Rule of Civil Procedure 23 to Class Proofs of Claim [ECF No. 3170]

                    Response Deadline:      May 14, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 3941]

                    Related Document:

                                B.   Certificate of No Objection [ECF No. 3909]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          43.       Hankook Tire America Corp.’s Motion for Relief from (A) the Order (I)
                    Approving the Asset Purchase Agreement Among Sellers and Buyer, (II)
                    Authorizing the Sale of Certain of the Debtors’ Assets Free and Clear of Liens,
                    Claims Interests and Encumbrances, (III) Authorizing the Assumption and
                    Assignment of Certain Executory Contracts, and Leases in Connection Therewith
                    and (IV) Granting Related Relief; and (B) Related Sale and
                    Assumption/Assignment Pleadings and Orders [ECF No. 5310]

                    Response Deadline:      November 1, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          44.       Mario Aliano’s Motion for Relief from Automatic Stay to Allow Civil Litigation
                    on Appeal to Proceed [ECF No. 987]

                    Responses Filed:

                                A.   Debtors’ Omnibus Objection [ECF No. 3149]


                                                     18
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32         Main Document
                                                  Pg 19 of 27
                                B.   Reply to Motion for Relief from Automatic Stay to Allow Civil
                                     Litigation on Appeal to Proceed [ECF No. 3230]

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          45.       Application of Northern Indiana Public Service Company LLC for Payment From
                    the Adequate Assurance Account Pursuant to Section 7 of the Order (I)
                    Approving Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                    Providers, (II) Establishing Procedures for Determining Adequate Assurance of
                    Payment for Future Utility Services, and (III) Prohibiting Utility Providers from
                    Altering, Refusing, or Discontinuing Utility Service [ECF No. 4995]

                    Response Deadline:      October 16, 2019

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          46.       Motion of Anthony Scullari for Relief from the Automatic Stay [ECF No. 1112]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Document:

                                A.   Affirmation of Anthony Scullari [ECF No. 1114]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          47.       Supplemental Motion of Santa Rosa Mall LLC for Relief from Stay or in the
                    Alternative, for an Order Finding the Automatic Stay Inapplicable and
                    Memorandum of Law in Support Thereof [ECF No. 5124]

                    Response Deadline:      October 17, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Document:

                                A.   Notice of Presentment of Stipulation, Agreement, and Order
                                     Between the Debtors and Santa Rosa Mall, LLC Granting Limited
                                     Relief from the Automatic Stay [ECF No. 5435]

                    Status: This matter has been adjourned pending entry of a proposed stipulation by
                    the Bankruptcy Court.

                                                     19
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470    Filed 10/22/19 Entered 10/22/19 17:29:32          Main Document
                                               Pg 20 of 27


          48.       Application of New York State Electric and Gas Corporation Pursuant to Section
                    7 of the Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                    Payment to Utility Providers, (II) Establishing Procedures for Determining
                    Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
                    Utility Providers from Altering, Refusing, or Discontinuing Utility Service
                    [Docket No. 461] for Payment from the Adequate Assurance Account [ECF No.
                    3233]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          49.       Application of National Grid Pursuant to Section 7 of the Order (I) Approving
                    Debtors’ Proposed Form of Adequate Assurance of Payment to Utility Providers,
                    (II) Establishing Procedures for Determining Adequate Assurance of Payment for
                    Future Utility Services, and (III) Prohibiting Utility Providers from Altering,
                    Refusing, or Discontinuing Utility Service [Docket No. 461] for Payment from
                    the Adequate Assurance Account [ECF No. 3238]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          50.       Application of Commonwealth Edison Company Pursuant to Section 7 of the
                    Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of Payment
                    to Utility Providers, (II) Establishing Procedures for Determining Adequate
                    Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
                    Providers from Altering, Refusing, or Discontinuing Utility Service [Docket No.
                    461] for Payment from the Adequate Assurance Account [ECF No. 3423]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.




                                                    20
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32       Main Document
                                                  Pg 21 of 27
          51.       Application of Metropolitan Edison Company, Jersey Central Power & Light
                    Company, Ohio Edison Company, the Cleveland Electric Illuminating Company,
                    Toledo Edison Company and Pennsylvania Electric Company Pursuant to Section
                    7 of the Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                    Payment to Utility Providers, (II) Establishing Procedures for Determining
                    Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
                    Utility Providers from Alternating, Refusing, or Discontinuing Utility Service
                    [Docket No. 461] for Payment from the Adequate Assurance Account [ECF
                    No. 3480]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          52.       Application of Baltimore Gas and Electric Company Pursuant to Section 7 of the
                    Order (I) Approving Debtors Proposed Form of Adequate Assurance of Payment
                    to Utility Providers, (II) Establishing Procedures for Determining Adequate
                    Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
                    Providers from Alternating, Refusing, or Discontinuing Utility Service [Docket
                    No. 461] for Payment from the Adequate Assurance Account [ECF No. 3594]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          53.       Motion of Certain Utility Companies to Determine Adequate Assurance of
                    Payment Pursuant to Section 366(c) of the Bankruptcy Code [ECF No. 1395]

                    Response Deadline:      January 11, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Debtors’ Objection [ECF No. 2451]

                                B.   Reply of Certain Utility Companies to Debtors’ Objection [ECF
                                     No. 2830]

                    Related Documents:

                                C.   Joinder of Jackson EMC [ECF No. 1533]


                                                     21
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 22 of 27
                                D.   Declaration of Sherry R. Ward in Support [ECF No. 2433]

                                E.   Declaration of Wanda Shirley in Support [ECF No. 2434]

                                F.   Declaration of Enobong Enyenihi in Support [ECF No. 2436]

                                G.   Declaration of Karen Palmieri in Support [ECF No. 2438]

                                H.   Declaration of Walt Larnerd in Support [ECF No. 2440]

                                I.   Declaration of Lisa R. Holland in Support [ECF No. 2441]

                                J.   Declaration of Aldo Rojas in Support [ECF No. 2442]

                                K.   Declaration of Marrissa Hinton in Support [ECF No. 2444]

                                L.   Declaration of Dwight C. Snowden in Support [ECF No. 2447]

                                M.   Declaration of Jennifer Davy in Support [ECF No. 2458]

                                N.   Declaration of Emory L. Roberts Jr. in Support [ECF No. 2459]

                                O.   Declaration of Louise Williams in Support [ECF No. 2460]

                                P.   Declaration of Dora Hargrove in Support [ECF No. 2461]

                                Q.   Declaration of Carlandra Edwards in Support [ECF No. 2462]

                                R.   Declaration of Brent Cochran in Support [ECF No. 2463]

                                S.   Declaration of Stephanie Lemmond in Support [ECF No. 2467]

                                T.   Declaration of Jennifer Woehrle in Support [ECF No. 2484]

                                U.   Declaration of Michael W. Franklin in Support [ECF No. 2490]

                                V.   Declaration of Vincent Albanito in Support [EF No. 2500]

                                W.   Declaration of Gerald Houck in Support [ECF No. 2501]

                                X.   Declaration of Vicki Piazza in Support [ECF No. 2515]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.




                                                     22
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32          Main Document
                                                  Pg 23 of 27
          54.       Motion of the Estate of James Garbe, for an Order (I) Determining the Value of
                    Relator’s Collateral as of the Sale of Such Collateral; (II) Determining the
                    Amount of Any Diminution in the Amount of the Sales Proceeds Allocable to
                    Such Collateral After the Sale; (III) Directing Payment of Relator’s Secured and
                    Superpriority Administrative Claims; and (IV) Granting Related Relief [ECF
                    No. 4931]

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to December 13, 2019 at 10:00 a.m.

          55.       Polsinelli PC’s First and Final Fee Application for Compensation and
                    Reimbursement of Fees and Expenses in Excess of Tier 3 Ordinary Course
                    Professional Monthly Cap for the Month of January 2019 [ECF No. 5106]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          56.       Motion of Hain Capital Investors Master Fund Ltd to Allow Claims and Compel
                    Payment of Administrative Expense Claim Under 11 USC Sec. 503(b) [ECF No.
                    3675]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          57.       Motion of Micro Focus, LLC for Allowance and Payment of Administrative
                    Expense Claim and Reservation of Rights [ECF No. 5306]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          58.       Joint Motion of VIR Ventures, Inc. and AMI Ventures, Inc. for Allowance and Payment
                    of Administrative Claims Pursuant to 11 U.S.C. §§503(a), 503(b)(1) & 507(a) [ECF No.
                    5242]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          59.       Motion of Charles Pugh, Nicole Pugh, Jack Pugh, Sam Pugh, and Charles F. Pugh
                    for Relief from the Automatic Stay or, in the Alternative, for Abstention, and
                    Opposition to Debtors’ Motion to Extend the Automatic Stay [ECF No. 1148]

                    Status: This matter has been adjourned to a date to be determined.

          60.       Motion of Debtors for Entry of an Order Extending the Automatic Stay to Certain
                    Non-Debtor Parties [ECF No. 924]

                    Response Deadline:     December 13, 2018 at 4:00 p.m.

                    Response Filed:

                                A.   Response of Sante Marcoccia [ECF No. 1194]

                                                     23
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 24 of 27
                    Related Documents:

                                B.   Debtors’ Reply [ECF No. 1296]

                                C.   Order Extending the Automatic Stay to Certain Non-Debtor Parties
                                     [ECF No. 1528]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

          61.       Motion of Angela Kelly and Janyce L. Mackenzie for Relief from the Automatic
                    Stay to Permit Them to Continue to Prosecute a Personal Injury Action Against
                    Sears, Roebuck & Co. in King County Superior Court in the State of Washington,
                    and to Liquidate Their Claims in Such Action [ECF No. 4064]

                    Status: This matter has been adjourned to November 20, 2019 at 10:00 a.m.

 V.       WITHDRAWN MATTERS:

          62.       Motion of BRE 312 OWNER LLC for Relief from the Automatic Stay
                    [ECF No. 3435]

                    Response Deadline:      May 16, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Objection of 233 S. Wacker, LLC [ECF No. 3906]

                                B.   Objection of Sears Holdings Corporation [ECF No. 3917]

                    Related Documents:

                                C.   Letter Adjourning Motion of BRE 312 Owner LLC [ECF No.
                                     4218]

                                D.   Letter Adjourning Motion of BRE 312 Owner LLC [ECF No.
                                     4423]

                                E.   Letter of Withdrawal [ECF No. 5224]

                    Status: This matter has been withdrawn in light of the Stipulation, Agreement,
                    and Order Approving Settlement Agreement and Mutual Release approved the
                    Court on September 11, 2019 (ECF No. 5128).

          63.       Motion of Team Worldwide to Modify Automatic Stay Pursuant to 11 U.S.C.
                    §362 [ECF No. 4344]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                                                     24
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32         Main Document
                                                  Pg 25 of 27
                    Related Document:

                                A.   Notice of Withdrawal [ECF No. 5398]

                    Status: This matter has been withdrawn.

          64.       Motion of PREIT Services, LLC, as Agent for PR Jacksonville Limited
                    Partnership, for Immediate Payment of Cure Obligations Under an Assumed
                    Nonresidential Real Property Lease Pursuant to 11 U.S.C. Section 365(b)(1)
                    [ECF No. 5103]

                    Response Deadline:      October 16, 2019

                    Responses Filed:        None.

                    Related Document:

                                A.   Notice of Withdrawal [ECF No. 5372]

                    Status: This matter has been withdrawn.

          65.       Motion of Qazim B. Krasniqi for Relief from Stay to Proceed with Personal
                    Injury Action in State Court [ECF No. 1105]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Response of Schindler Elevator Corporation 1) in Support of
                                     Debtors’ Motion for Entry of an Order Extending the Automatic
                                     Stay to Certain Non-Debtor Parties; and 2) in Opposition to the
                                     Motion for Relief from the Automatic Stay filed on behalf of
                                     Qazim B. Krasniqi [ECF No. 2475]

                    Related Document:

                                B.   Notice of Withdrawal [ECF No. TBD]

                    Status: This matter has been withdrawn.

          66.       Motion of U.S. Bank National Association d/b/a U.S. Bank Equipment Finance to
                    Compel Debtor to Assume or Reject Lease Agreements [ECF No. 2750]

                    Response Deadline:      October 16, 2019 at 4:00 p.m.

                    Responses Filed:        None.




                                                      25
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32      Main Document
                                                  Pg 26 of 27
                    Related Document:

                                A.   Notice of Withdrawal [ECF No. 5412]

                    Status: This matter has been withdrawn.

          67.       Transform Holdco LLC v. Sears Holdings Corporation, et al. [Adversary
                    Proceeding Case No. 19-08288]

                    Pre-Trial Conference

                    Related Documents:

                                A.   Adversary Complaint [ECF No. 1]

                                B.   Summons [ECF No. 2]

                                C.   Notice of Dismissal [ECF No. 4]

                    Status: This matter has been withdrawn.

 VI.      RESOLVED MATTERS:

          68.       Notice of Assumption and Assignment of Additional Designatable Leases [ECF
                    No. 3298]

                    Response Deadline:     October 21, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Objection to Cure and Adequate Assurance information by DART
                                     Warehouse Corporation [ECF No. 2165]

                                B.   Objection to Cure and Adequate Assurance information by DART
                                     Warehouse Corporation [ECF No. 2167]

                                C.   Supplemental Objection to Cure and Adequate Assurance
                                     information by DART Warehouse Corporation [ECF No. 3540]

                                D.   Second Supplemental Objection to Cure and Adequate Assurance
                                     Information by DART Warehouse Corporation [ECF No. 3905]

                    Related Document:

                                E.   Notice of Acknowledgment of Resolutions of Objections [ECF
                                     No. 5402]

                    Status: This matter has been resolved.


                                                     26
 WEIL:\97226745\10\73217.0004
18-23538-rdd          Doc 5470       Filed 10/22/19 Entered 10/22/19 17:29:32        Main Document
                                                  Pg 27 of 27
          69.       Presentment of Stipulation and Order By and Among The Village of Hoffman
                    Estates, the Debtors, and The Community Unit School District 300 Concerning
                    2017 EDA Funds Held in the Special Tax Allocation Fund and Related Matters
                    [ECF No. 5322]

                    Response Deadline:      October 10, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Limited Objection and Reservation of Rights of Transform Holdco
                                     LLC [ECF No. 5352]

                    Related Documents:

                                B.   Response of Community Unit School District 300 [ECF No. 5429]

                                C.   Debtors’ Response [ECF No. 5432]

                    Status: This matter has been resolved. A revised stipulation will be submitted to
                    the Court for approval.


 Dated: October 22, 2019
        New York, New York
                                               /s/ Garrett A. Fail
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Jacqueline Marcus
                                               Garrett A. Fail
                                               Sunny Singh

                                               Attorneys for Debtors and
                                               Debtors in Possession




                                                     27
 WEIL:\97226745\10\73217.0004
